Citation Nr: 0934791	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  97-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1971 rating decision that denied service connection 
for an ulcer condition.

2.  Entitlement to an effective date earlier than December 
16, 1996, for the award of a 30 percent rating for bleeding 
ulcer, hiatal hernia and gastrointestinal reflux disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  This case was before the Board in 
September 2008 when it was remanded for additional 
development.

In the September 2008 remand, the Board noted that the 
Veteran raised the issue of entitlement to service connection 
for psychiatric disability other than PTSD on a secondary 
basis in a July 2008 statement.  As this issue has not been 
addressed, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a May 2009 rating decision, the RO found that there was no 
CUE in a December 1971 rating decision that denied service 
connection for an ulcer condition.  The Veteran was notified 
of this decision in June 2009 and submitted a statement 
expressing disagreement with the decision within one year of 
the notice (in June 2009); no subsequent Statement of the 
Case (SOC) has been issued.  Under Manlincon v. West, 12 Vet. 
App. 238 (1999), the Board must instruct the RO that this 
issue remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  It is noteworthy that 
the claim is not before the Board at this time and will only 
be before the Board if the Veteran timely files a substantive 
appeal.

Regarding the issue of entitlement to an effective date 
earlier than December 16, 1996, for the award of a 30 percent 
rating for bleeding ulcer, hiatal hernia and gastrointestinal 
reflux disorder, as the allegation of CUE is inextricably 
intertwined with the earlier effective date issue on appeal, 
both issues must be adequately addressed prior to final 
adjudication of the Veteran's claim for an earlier effective 
date.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate 
SOC in the matter of whether there was 
CUE in a December 1971 rating decision 
that denied service connection for an 
ulcer condition.  The Veteran must be 
advised of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, this matter should be 
returned to the Board.

2.  The RO should then readjudicate the 
claim seeking an earlier effective date 
claim for a 30 percent rating for 
bleeding ulcer, hiatal hernia and 
gastrointestinal reflux disorder 
(considering its determination on the CUE 
claim).  If the claim remains denied, the 
RO should issue an appropriate 
supplemental SOC and give the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

